DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Carolina Säve on 04 June 2021.

The application has been amended as follows: 

The Claims dated 25 May 2021 have been amended as follows:
In Claim 1,
in lines 29-30: “one of an engine driving point, an idle charging control state of charge (SOC), or a charging control SOC” has been replaced with --one of an idle charging control state of charge (SOC) or a charging control SOC--.
In Claim 11,
in lines 31-32: “one of an engine driving point, an idle charging control state of charge (SOC), or a charging control SOC” has been replaced with --one of an idle charging control state of charge (SOC) or a charging control SOC--.
In Claim 17,
in lines 17-18: “wherein the controller is configured to” has been replaced with --wherein the tuning, by the controller, of the driving characteristic of the custom mode includes--;
in line 19: “tune” has been replaced with --tuning--;
in line 25: “wherein the controller is configured to” has been replaced with --wherein the tuning, by the controller, of the driving characteristic of the custom mode includes--;
in line 26: “tune” has been replaced with --tuning--;
in lines 29-30: “tune the EV characteristic by adjusting one of an engine driving point, an idle charging control state of charge (SOC), or a charging control SOC” has been replaced with --tuning the EV characteristic by adjusting one of an idle charging control state of charge (SOC) or a charging control SOC--.
In Claim 18
in lines 20-21: “wherein the controller is configured to” has been replaced with --wherein the tuning, by the controller, of the driving characteristic of the custom mode includes--;
in line 22: “tune” has been replaced with --tuning--;
in line 28: “wherein the controller is configured to” has been replaced with --wherein the tuning, by the controller, of the driving characteristic of the custom mode includes--;
in line 29: “tune” has been replaced with --tuning--;
in lines 32-33: “tune the EV characteristic by adjusting one of an engine driving point, an idle charging control state of charge (SOC), or a charging control SOC” has been replaced with --tuning the EV characteristic by adjusting one of an idle charging control state of charge (SOC) or a charging control SOC--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in at least each of independent claims 1, 11, 17, and 18.  For example:
The prior art of Noguerol et al. (US 2019/0031187 A1) teaches an invention for allowing a user to customize a driving mode of a vehicle, wherein the user customization allows for adjusting setting values that correspond to at least a regenerative braking characteristic of the vehicle between a plurality of levels. 

The prior art of Sata (US 2019/0111925 A1) also teaches an invention for allowing a user to customize a driving mode of a vehicle, wherein the user customization allows for adjusting setting values that correspond to at least an electric vehicle (EV) characteristic of the vehicle by allowing for the user to customize an extent of using a motor versus an engine in the vehicle.  In Sata, the extent of using the motor versus the engine appears to correspond to different levels among an economy mode, a comfort mode, a normal mode, a sport mode, and a track mode.  
The prior art of Kelty et al. (US 2013/0221928 A1) teaches an invention for allowing a user to customize parameters for adjusting setting values that correspond to at least an electric vehicle (EV) characteristic of the vehicle by allowing the user to select between a standard mode and a battery life mode, wherein selection of the desired mode would result in tuning the EV characteristic by adjusting one of an idle charging control state of charge (SOC) or a charging control SOC in the form of at least adjusting a maximum SOC and a minimum SOC of a battery in the vehicle.  Accordingly, in the prior art to Kelty, such a customization appears to only include selecting between two options or stages.
The prior art of Eberhard et al. (US 2009/0140698 A1) teaches an invention for allowing a user to select an operation mode among four different modes, wherein an 
While the aforementioned prior art teaches various features applicable to the subject matter recited in claims 1, 11, 17, and 18 of the present application, the aforementioned prior art, whether taken alone or in combination, do not appear to teach nor immediately render obvious:
a mode setting screen that includes adjustment bars for adjusting setting values that correspond to an acceleration characteristic or a shift quality characteristic and that correspond to one or more of an electric vehicle (EV) characteristic and a regenerative braking characteristic of a vehicle;
wherein the adjustment bar for adjusting the setting value that corresponds to the acceleration characteristic or the shift quality characteristic of the vehicle is adjusted to any one of an eco-item, a normal item, or a sport item;
wherein the adjustment bar for adjusting the setting value corresponding to the EV characteristic or the regenerative braking characteristic of the vehicle is adjusted to any one of stages 1 to 5;
tuning an initial value set in response to the EV characteristic or the regenerative braking characteristic of the vehicle to a driving characteristic value preset in response to a stage adjusted by the adjustment among the stages 1 to 5; and 
tuning the EV characteristic by adjusting one of an idle charging control state of charge (SOC) or a charging control SOC based on the driving characteristic value preset in response to the stage adjusted by the adjustment bar among the stages 1 to 5.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Nadeem Odeh/Primary Examiner, Art Unit 3669